                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

COLIN W. MURRAY, individually                                No. 3:19-cv-00180-JR
& on behalf of all similarly situated,

                       Plaintiff(s),

               v.

TRANSPORTATION MEDIA, INC., d/b/a                            ORDER
BENCH CRAFT COMPANY,

                       Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Russo issued a Findings & Recommendation (#46) on May 7, 2019, in

which she recommends the Court grant Plaintiff's motion for conditional class certification and

court facilitated notice with certain exceptions regarding notice. Defendant has timely filed

objections to the Findings & Recommendation. The matter is now before me pursuant to 28

U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge's Findings &



1 - ORDER
Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

        I have carefully considered Defendant's objections and conclude there is no basis to

modify the Findings & Recommendation. I have also reviewed the pertinent portions of the

record de novo and find no errors in the Magistrate Judge's Findings & Recommendation.

                                           CONCLUSION

        The Court ADOPTS Magistrate Judge Russo's Findings & Recommendation [46], and

therefore, Plaintiff's motion for conditional class certification and court facilitated notice [6] is

granted with the exceptions regarding notice as provided for at pages 9-10 of the Findings &

Recommendation.

        IT IS SO ORDERED.

                                DATED this                          day of                      , 2019.




                                                        MARCO A. HERNANDEZ
                                                        United States District Judge




2 - ORDER
